DETAILED ACTION
This action is responsive to communications: original application filed 03/27/2020.
Claims 1-20 are currently pending in this application.  Claims 1, 9, and 16 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8 and 9-15 are drawn to dealing with user authentication, classified in G06F21/31.
II.	Claims 16-20 are drawn to verifying authority of a user of the system, classified in H04L9/32.
	
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has separate utility such as receiving, at a user computing device from a server computing device, data describing a security query, determining, by the user computing device, an input format; (II) has a separate utility such as receiving, at a first server computing device from a second server computing device, first data describing a security query, wherein the first data describing the requested authentication credential comprises secure semantic data that differs from the second data.    
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Groups II and vice versa.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON K GEE/Primary Examiner, Art Unit 2495